Citation Nr: 1302190	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  08-14 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ann L. Kreske, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1966.


This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  An April 2008 statement of the case increased the disability rating for PTSD from 30 percent to 50 percent, effective August 29, 2006.  However, as this grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

This matter was previously before the Board in March 2012, at which time it was remanded for further evidentiary development.  It is again before the Board.  

The issue of entitlement to service connection for hypertension, including as secondary to service-connected PTSD, been raised by the Veteran's representative in November 2012, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

For reasons explained below, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

After a review of the record, the Board observes that additional development is required prior to adjudicating the Veteran's claim for an increased initial rating for PTSD. 

As mentioned above, this matter was previously remanded in March 2012 for the Veteran to be provided a VA psychiatric examination.  The VA examination was provided in April 2012.  The April 2012 VA examiner indicated that the Veteran did not have a diagnosis of PTSD or any other psychiatric disorder.  This opinion appears based on psychological testing that was interpreted as showing the Veteran was providing an inaccurate self report and exaggeration of symptoms.  In this regard, the examiner noted the Veteran was administered the SIMS, a self-administered screening measure comprised of psychiatric and cognitive conditions that are not typical experiences of persons with actual psychiatric disorders or cognitive conditions, and which provides a total score used for the detection of symptom exaggeration.  According to the examiner, the Veteran's SIMS score of 44 was above the recommended cut-off score of 25 and was suggestive of exaggeration of symptoms.  The examiner indicated that because of the inaccurate self report and exaggeration she was unable to determine the Veteran's current level of functioning and no Global Assessment of Functioning (GAF) score was given.  The examiner noted that VA may request additional medical information including additional examinations if necessary to complete VA's review of the claim.

Thereafter, in November 2012, the Veteran submitted a statement in which he argued that the April 2012 VA examination was inadequate and alleged that he had conflicts with the April 2012 VA examiner from start to finish.

The Board intimates no opinion at this time as to the adequacy of the 2012 VA examination nor does the Board question the professionalism or knowledge of the VA examiner.  Indeed, the examiner's conclusions contemplated the results of psychological testing, which tends to lends support for the examiner's conclusions.  However, the Board will afford the Veteran the opportunity to be examined by a different examiner in the interest of fairness.  

Additionally, VA treatment records were placed in Virtual VA, but it does not appear that such documents were considered in the October 2012 supplemental statement of the case.  Such records include treatment for PTSD and should be considered by the RO/AMC in the first instance.  See 38 C.F.R. § 19.31.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the name and addresses of all medical care providers who treated him for PTSD since January 2012.  After securing the necessary release, the RO/AMC should request any relevant records identified.  In addition, VA mental health treatment records dating since March 2012 should be obtained.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA mental health examination, by a different examiner than the one who examined the Veteran in April 2012, to determine the current nature and severity of his PTSD.  The claims file and electronic VA treatment records must reviewed by the examiner in conjunction with the examination.  All testing deemed necessary should be conducted and the results reported.  Following review of the claims file and examination of the Veteran, the examiner should indicate all symptoms related to the Veteran's PTSD.  A Global Assessment of Functioning score for the service-connected PTSD should be assigned and the examiner should address the impact of the Veteran's PTSD on his social and occupational functioning.  In addition, the examiner should provide an opinion as to the impact the Veteran's PTSD symptomatology has on his ability to obtain or retain gainful employment.

3.  Following the completion of the above, the RO/AMC should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



